ROBERTS, Justice
(dissenting) :
The effect of this Order is to bifurcate the questions of mandatory retirement and the amount of retirement benefits. Judge Falk died on November 5th, 1974, and there is no longer any question about his compulsory retirement because such is now moot. The only remaining question is the amount of the benefits which can be determined by the construction of several allegedly conflicting and overlapping statutes, and ten months have passed since his death without his widow knowing the amount of, or receiving retirement benefits. In my opinion, all parties are before the Court or could easily be brought before the Court, and I would take jurisdiction under Section 3(b)(4), Article V, Constitution of Florida, commonly referred to as the “All Writs Section,” as was done in Mize v. County of Seminole, 229 So.2d 841 (Fla. 1969), and Wilson, et al. v. Sandstrom, 317 So.2d 732 (Fla.1975). After providing all proper persons an opportunity to be heard, I would dispose of the total litigation.
I, therefore, respectfully dissent.